DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claim 2: Claim 1, from which claim 2 depends, recites:
A stand clamp comprising: a first clamp portion; a second clamp portion connected with a hinge to the first clamp portion, such that the first and second clamp portions define separate first and second clamping surfaces, which first and second clamping surfaces collectively define an interior opening; a first extension extending from the first clamp portion; a second extension extending from the second clamp portion; and a clamping knob operatively engaged with the first extension and the second extension, wherein the clamping knob draws the first extension toward the second extension when the clamping knob is articulated.

Due to the recitations in claim 1 to the first extension extending from the first clamp portion, the second extension extending from the second clamp portion, with the second clamp portion connected with a hinge to the first clamp portion, claim 1 is necessarily 
See Applicant’s Fig. 4A. In order for the first and second extensions to be on the first and second clamp portions as set forth in claim 1, the clamp portions 502 and 514 must be single structure so that the extension 522 on clamp portion 514 can be considered as comprised in the claimed “first clamp portion”. This makes extension 520 and clamp portion 504 meet the claimed “second extension” and “second clamp portion”. 
If the clamp portions 502 and 514 were not a single structure, the claimed “first clamp portion” could not have the claimed “first extension”. This is because clamp portion 502 does not have the extension 522 thereon. 
Claim 2 raises the issue of new matter by reciting: 
a third clamp portion; and 
a removable and rigid connection between the third clamp portion and the first clamp portion.

The recitation raises the issue of new matter because the specification does not disclose having the third clamp portion 514 being a single structure with the clamp portion 502 and clamp portion 514 being a separate component attached to clamp portion 502 with a removable connection.
With respect to claim 3: The claim is rejected under 35 U.S.C. § 112(a) via dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0169384 A1 (Padden) in view of US 8,403,340 B2 (Atkins).
With respect to claim 1: See Padden Figs. 1-4 and [0036]. Padden discloses a stand clamp (clamp 201) comprising: a first clamp portion (portion of main portion 401 shaped to engage the post 102); a second clamp portion (portion of swing portion 402 shaped to engage the post 102) connected with a hinge (hinge pin 403) to the first clamp portion, such that the first and second clamp portions define separate first and second clamping surfaces, which first and second clamping surfaces collectively define an interior opening (opening that receives post 102); a first extension (portion of main portion 401 engaging screw or bolt 404) extending from the first clamp portion; a second extension (portion of swing portion 402 engaging screw or bolt 404) extending from the second clamp portion; and a screw or bolt 404 operatively engaged with the first extension and 
See Atkins Figs. 1-4 and Cols. 7-8. Atkins discloses the use of a knob 206 in a similar application as Padden’s clamp 201. Atkins’ knob 206 and Padden’s screw or bolt 404 are both male threaded fastener structures. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Atkins’ knob 206 for Padden’s screw or bolt 404, because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
One would be motivated to use the knob 206 instead of the screw or bolt 404 because the knob 206 may be operated by hand and without the use of tools. The screw or bolt 404 requires the use of a tool, such as a screwdriver or wrench. 
With respect to claim 10: See Padden Fig. 4 and [0036]. The one or more bushings 405 make obvious “a sleeve” as claimed. 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0169384 A1 (Padden) in view of US 8,403,340 B2 (Atkins) as applied to claim 1 above, and further in view of US 4,915,418 (Palatchy).
With respect to claim 2: See Padden Fig. 4. The clamp 201 includes two portions - main portion 401 and swing portion 402 - that cooperate to surround the periphery of a post 102. The main portion 401 and swing portion 402 are connected at one side by the hinge pin 403, and are connected at an opposing side by the screw or bolt 404. 

Palatchy’s hinged pipe coupling engages a pipe in the same or similar way as Padden’s clamp 201. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Padden’s clamp 201 to have at least a third section, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to make Padden’s clamp 201 easier to use on large-diameter posts 102, in the same way that forming Palatchy’s pipe coupling in a greater number of segments makes the coupling easier to use on large-diameter pipes.
See Palatchy Figs. 10-11. The parts 44 and 45 make obvious the claimed “removable and rigid connection”. 
With respect to claim 3: See Palatchy Figs. 10-11. Part 44 makes obvious the claimed “shaped extension”, and part 45 makes obvious the claimed “mating shaped keyway”. 
 
s 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0169384 A1 (Padden) in view of US 8,403,340 B2 (Atkins) and US 4,915,418 (Palatchy).
With respect to claim 11: By making the same combinations/modifications as in the rejections of claims 2-3 above, Padden in view of Atkins and Palatchy makes obvious a stand clamp (Padden’s clamp 201, as modified) comprising: a first clamp portion (portion of Padden’s main portion 401 shaped to engage the post 102); a second clamp portion (the one or more segments added to clamp 201, as prompted by Palatchy’s disclosure) connected with a hinge (Padden’s hinge pin 403) to the first clamp portion; a third clamp portion (portion of Padden’s swing portion 402 shaped to engage the post 102) connected to the first clamp portion such that the first, second and third clamp portions define separate first, second and third clamping surfaces, which first, second and third clamping surfaces collectively define an interior opening (opening that receives post 102) within the first, second and third clamp portions; a first extension (portion of main portion 401 engaging Atkins’ knob 206) extending from the second clamp portion; a second extension (portion of swing portion 402 engaging Atkins’ knob 206) extending from the third clamp portion; and a clamping knob (Atkins’ knob 206, which replaces Padden’s screw or bolt 404) operatively engaged with the first extension and the second extension, wherein the clamping knob draws the first extension toward the second extension when the clamping knob is articulated.
With respect to claim 12: See Palatchy Figs. 10-11. The parts 44 and 45 make obvious the claimed “removable and rigid connection”. 
With respect to claim 13: See Palatchy Figs. 10-11. Part 44 makes obvious the claimed “shaped extension”, and part 45 makes obvious the claimed “mating shaped keyway”. 
With respect to claim 20: See Padden Fig. 4 and [0036]. The one or more bushings 405 make obvious “a sleeve” as claimed. 
Allowable Subject Matter
Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637